Levy Townhouse Owners,




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 16, 2015

                                      No. 04-15-00554-CV

                                      Kathleen BARRACO,
                                            Appellant

                                                 v.

                           LEVY TOWNHOUSE OWNERS, INC.,
                                     Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-19385
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
        The clerk’s record was due to be filed with this court by September 1, 2015. See TEX. R.
APP. P. 35.1. On September 4, 2015, the Bexar County District Clerk notified this court that
Appellant has failed to pay the clerk’s fee for preparing the record and Appellant is not entitled
to a free clerk’s record.
         We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee. If Appellant
fails to respond within the time provided, this appeal will be dismissed for want of prosecution.
See id. R. 37.3(b).


                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court